PER CURIAM.
As the state properly concedes, defendant was in state custody when he filed the petition for writ of habeas corpus and at all times since filing the petition. The trial court, therefore, had jurisdiction to consider the petition on the merits and erred in striking the petition based on the court’s mistaken conclusion that defendant was in federal custody. See Jacobs v. State, 687 So.2d 24 (Fla. 5th DCA 1996). We reverse the order and remand the cause for consideration on the merits.
Reversed and remanded.